Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to applicant amendment received on 08/16/2021:
Amendments to Claims 1, 2, 4, 8-10, 13 and 17 are acknowledged.
Cancelation of Claims 3 and 7 is acknowledged.
New Claim 21 is acknowledged.
Replacement sheets for Figures 6, 14a and 14B are acknowledged.
Amendments of the Specification are acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 to 6 and 8 to 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flick (US 2015/0272376).
Regarding Claim 1:
Flick discloses a puncture mechanism for a beverage machine, comprising:
a cam driver defining a first cam and a second cam (Figures 2, 3A and 3B, part 20 of extraction device 10, rotatable by motor 21, including actuator 35 are considered the cam driver, helicoidal cam 26 is considered the first cam, selector channel 36a, 36b and transmission member 17 will considered the second cam); 
a first cam follower associated with the first cam and configured to move in an axial direction in response to rotation of the first cam about a longitudinal axis, wherein movement of the first cam follower in the axial direction causes relative axial movement between an anvil and a beverage pod (Figures 2, 4 and 5, and 
a second cam follower associated with the second cam and configured to move along a linear path transverse to the longitudinal axis  in response to the rotation of the second cam about the longitudinal axis, wherein movement of the second cam follower along the linear path causes engagement between a sliding lock and a beverage pod (Figures 7A, 7B and 9, Paragraph 58, the second cam follower comprises cam-follower 18, that moves along a linear path under action of transmission member 17 traverse to the longitudinal axis of the puncture mechanism to adjust the recesses 19a to cartridge guide edges 5a; 5b).

Regarding Claims 2 and 10:
Flick discloses that the cam driver is configured to cause rotation of the first cam and the second cam in response to a single rotational input (Figure 4 shows that motor 21 rotates both cams together).

Regarding Claims 4 and 12:
Flick discloses that the first cam comprises a cam path defined in a sidewall of the cam driver; and the first cam follower comprises a carrier ring including a radially-extending pin received in the cam path (Figure 2, cam path 26 cooperating with pins 31, first member 30 can be considered a “carrier ring”).  

Regarding Claim 5: 
Flick discloses that the cam path is defined along a circumferential wall and extending axially to define a ramp section along the circumferential wall (Figure 20 shows that the cam paths of cams 26 are ramps defined on a circumferential wall).  

Regarding Claim 6:
Flick discloses that the cam path further includes a dwell section configured to cause no axial movement of the first cam follower, and the ramp section is configured to cause axial movement of the first cam 

Regarding Claim 8:
Flick discloses that wherein the second cam comprises a shaft (Figures 7a and 7b, transmission element 17 has an elongated element between 17a and 17b that short of any additional limitation can be considered a shaft).

Regarding Claim 9:
Flick discloses that the sliding lock defines the second cam follower (Figures 7a and 7b, slides 19 define the ends of the second cam followers); and the shaft is arranged within the second cam follower (as discussed for claim 8).  

Regarding Claim 11: 
Flick discloses that the first cam follower is arranged at a rotationally fixed position about a longitudinal axis of the puncture mechanism (Figure 2, First member 30 has axial movement only in response to rotation of depth selector 25).
    
Regarding Claim 13:
Flick discloses a puncture mechanism for a beverage machine, comprising: 
a cam driver that is rotatable about a longitudinal axis of the puncture mechanism; first and second cams defined by the cam driver (Figures 2, 3A and 3B, part 20 of extraction device 10, rotatable by motor 21, including actuator 35 are considered the cam driver, helicoidal cam 26 is considered the first cam, selector channel 36a, 36b is considered the second cam); and 
first and second cam followers associated with the first and second cams, respectively, the first cam configured to cause the first cam follower to move axially along the longitudinal axis of the puncture mechanism (Figures 2, 4 and 5, Cams 26 control the height of the pod 1a or 1b by axial movement of first member 30), 
along a linear path transverse to the longitudinal axis of the puncture mechanism (Figures 7A, 7B and 9, selector channel 36a, 36b is considered the second cam and the second cam follower comprises cam-follower 18, that moves along a linear path under action of transmission member 17 traverse to the longitudinal axis of the puncture mechanism to adjust to the diameter of the pod 1A or 1B).  

Regarding Claim 14:
Flick discloses that the first cam comprises a cam path defined in a sidewall of the cam driver; and the first cam follower comprises a carrier ring including a radially-extending pin received in the cam path (Figure 2, cam path 26 cooperating with pins 31, first member 30 can be considered a “carrier ring”).  

Regarding Claim 15:
Flick discloses that the second cam comprises a cam surface defined by the cam driver (Figures 7a and 7b, selector channel 36a36b is defined on part 35); and the second cam follower comprises at least two movable locks that are moved by the cam surface between a first position in which the locks are retracted from the longitudinal axis and a second position in which the locks are extended toward the longitudinal axis (Figure 7a show slides 19a extended towards the longitudinal axis separated by a distance Da and 7b show slides 19a retracted away of the longitudinal axis separated by a distance Db).  

Regarding Claim 16:
Flick discloses that the cam surface is defined by a shaft extending through a track defined by the cam follower (Figure 7a, 8 and 9 show connector pin 17a on the cam surface 36).

Regarding Claim 17:
Flick discloses a method of puncturing a seal in a beverage pod in a beverage machine using a puncture mechanism, the method comprising: rotating a cam driver about a longitudinal axis of the puncture mechanism; and in response to rotating the cam driver: moving a first cam follower, associated with a first cam defined by the cam driver, axially along the longitudinal axis, thereby causing relative axial 

Regarding Claim 18:
Flick discloses that the operation of moving a first cam follower comprises releasing beverage medium from the beverage pod using the relative axial movement between the beverage pod and the anvil of the 
puncture mechanism (Figure 5 shows that once the height of the pods is set the cartridge is perforated by puncture plate 14). 

Regarding Claim 19:
Flick discloses that the operation of rotating comprises rotating the cam driver using a motor coupled to the cam driver by a gear (Figure 3a, motor 21 and gear 36).  

Regarding Claim 20:
Flick discloses further rotating the cam drive about the longitudinal axis for release of the beverage pod from the second cam follower (paragraph 71, Figure 7c shows an inactive position of the selector position with the slides 19 completely open).

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  


The most similar references on the record are Flick (US 2015/0272376) cited in this action and Manaresi (US 4029003) cited on the first action. Flick discloses all the limitations including the second cam configured to cause the second cam follower to move along a linear path transverse to the longitudinal axis of the puncture mechanism but misses the first cam and second cam are positionally fixed relative to one another on the cam driver; while Manaresi discloses the first cam and second cam are positionally fixed relative to one another on the cam driver but misses the second cam configured to cause the second cam follower to move along a linear path transverse to the longitudinal axis of the puncture mechanism and there is no reasonable way to combine both references.
The combination as set forth in the claims are not discussed, taught or suggested in the prior art of record.

Response to Arguments
Applicant’s arguments with respect to claims 1 to 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, the reference Manaresi (US 4029003) was replaced by Flick (US 2015/0272376). 

In reference to the rejection of Claims 13 to 20 the amendment caused to review the reference Flick (US 2015/0272376) and now the second cam follower includes cam-follower 18, that moves along a 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731